Woodward, J. (concurring):
While it is probably doubtful whether the relator has such an interest in this controversy as to permit him to raise the questions here presented, I am not disposed to place my concurrence upon any mere technical defect. The parties have treated this as a legitimate controversy between themselves, and for my part I think the broad question should be disposed of in harmony with the prevailing law of the State. The relator appears to be the publisher of a newspaper in New Rochelle, and he seeks, upon this review, to overturn the action of- the common council of that city in designating the New Rochelle Press (Democratic) and the New Rochelle Paragraph (Republican) as the official papers of that city under the provisions of the charter. The charter-(Laws of 1899, chap. 128, *164§ 62) provides for the designation of “ two newspapers published in said city that fairly represent the two principal political parties into which the people of the city are divided,” and it is the contention of the relator that the New Rochelle Paragraph, a newspaper selected by the common council as fairly representing the Republican element of the city, is not within the language of the statute, in that it does not fairly represent the Republican party. Robert L, Forbes, editor and publisher of the New Rochelle Paragraph, has intervened, and he avers that for a period of .twelve years he has consistently and uniformly supported the principles of the party, and that he has uniformly supported the candidates of the Republican party for all political offices; that in the case of the few minor offices where he has failed to support the party nominations, his paper’s course has been due to the fact of an honest belief that the nominations in question were offensive arid repugnant to the principles of the Republican party, and that there was abundant justification for that belief.
The relator, in the presence of a long line of judicial utterances indicating clearly that the courts have no sympathy with the effort to use these statutory provisions, designed to give the widest practical publicity with a minimum of expenditure, for the purpose of coercing or punishing the publishers of newspapers, is forced to contend that the language of the charter of the city of New Rochelle is peculiar in its character, and that it was designed to limit, the choice of the common council, in effect, to the dictum of the local Republican committee which in 1903 removed Mr. Forbes from membership in that committee and declared that his newspaper was not to be recognized as representing the Republican party. Mr. Forbes concedes that he has on certain occasions opposed the election of certain local candidates for judicial and municipal offices,, but his declaration of consistent support of Republican principles for a period of twelve years, and of his uniform support .of Republican candidates for political offices cannot be controverted here, and the common council of the city of New Rochelle, made up of men who are familiar with all the facts, are entirely competent to judge of the question of whether the Paragraph fairly represents one of “ the two principal political parties into which thé people of the city are divided.” The Republican, party is not confined to the city of New *165Rochelle, nor is it within the jurisdiction of any local committee" of the party ; the Republican party is a national party and we know of no rule or usage which permits a local committee of that party-to determine the political standing of a newspaper or an individual. A committee, contrary to the usual line of assumption on the part of members of such committees, is not a body of plenary powers; it has only such powers, properly speaking, as are specially delegated to it, or such as are necessarily involved in the execution of the powers delegated, and no. one. has ever pointed out any delegation of the authority of the Republicans of the city of Rew Rochelle to a local committee to say whether the Paragraph fairly represents them or not. The action of this committee, in the absence of such an authority, is mere usurpation; it does not represent the Republican party for this purpose, for it was not selected with" that purpose in view, nor has it ever received such authority-, so far as appears. The Legislature, on the contrary, has pointed out the common council as the body which shall determine whether a newspaper fairly represents a majority party, and in the absence of facts conclusively showing that the newspaper designated did not fairly represent such party, there would be no proper ground for the courts to interfere. For all that appears here, the Paragraph may have devoted practically all of its space to the advocacy of the principles and to the promotion of the candidates and policies of the Republican party in its national and State manifestations, at the very time that this local committee was removing Mr. Forbes from its membership and issuing its manifesto against his newspaper. The mere fact that a newspaper refuses to give its sanction to every candidate who is placed in nomination in the name of a great political party is not conclusive of its standing as a fair representative of the party; there are times when newspapers owe a higher duty than allegiance to a mere party name, and under such circumstances they are not to be judged from the standpoint of those whose selfish pur. poses may be interfered with, but by what Enierson would call the “ average tendency,” and tried by this test, in so far as the record goes in the matter now before us, there is nothing to indicate any abuse of the power intrusted to the officials of the city of Rew Rochelle. We are not discussing the particular quarrel between the parties to this controversy; we are simply recognizing the broad *166principle of law which prevails in this class of cases, and pointing out the reasons which make it contrary to public policy to attempt the belittling process of punishing the public press for the assertion of that independence which is essential to the welfare of ai free government,
For these reason's, I concur in the quashing of this writ.
Writ quashed and proceedings’ dismissed, with fifty dollars costs.